DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

           WILLIAM JORDAN SOFFIN, an individual,
              YESSENIA SOFFIN, an individual,
  POKER PRO MEDIA WORLDWIDE, INC., a Florida corporation, and
     GLOBAL MEDIA NETWORKS INC., a Florida corporation,
                       Appellants,

                                   v.

               JAMES S. BYRD, individually, and
          MORGAN & MORGAN, P.A., a Florida association,
                         Appellee.

                             No. 4D21-2401

                             [May 26, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Paige Hardy Gillman, Judge; L.T.
Case No. 502012CA016702XXXXMB.

   Edward Curtis of Tripp Scott, PA, Fort Lauderdale, and Samuel
Alexander of Alexander Appellate Law P.A., DeLand, for appellants.

  Benjamin J. Biard and Zachary S. Knoblock of Winget Spadafora
Schwartzberg, LLP, Miami, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and GERBER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.